PLURALITY OPINION
JOHN S. ANDERSON, Justice.
On November 8, 1999, the trial court found appellant to have engaged in delinquent conduct by committing the offense of indecency with a child by contact. On November 8, 1999, the trial court sentenced appellant to one year probation. Appellant filed a motion for new trial on December 1,1999. On December 22,1999, appellant filed a notice of appeal.
On June 12, 2003, this court ordered a hearing to determine why appellant’s counsel had not filed a brief in this appeal. On November 19, 2003, the trial court conducted the hearing, and the trial court’s findings of fact and conclusions of law were filed in this court on November 25, 2003.
At the hearing, appellant’s appointed counsel appeared, but appellant was unable to appear as he had joined the United States Navy. Counsel presented an affidavit of appellant’s grandmother, noting that appellant did not wish to pursue his appeal.
Appellant has not filed a written motion to withdraw the appeal or a written motion to dismiss the appeal. See Tex.R.App. P. 42.2(a). However, based upon the evidence at the hearing that appellant does not want to continue his appeal, we conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex.R.App. P. 2.
Accordingly, we dismiss the appeal.
FROST, J., dissenting.
EDELMAN, J., concurs in result only.